UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-1805



TAMMY R. SABO,

                                              Plaintiff - Appellant,

          versus


STEVE CANTERBURY, Individually and in his
capacity as Director, West Virginia Regional
Jail and Correctional Facility Authority;
JAMIE SPENCER, Individually and in his
capacity as Warden; NORTHERN REGIONAL JAIL AND
CORRECTIONAL FACILITY; WEST VIRGINIA REGIONAL
JAIL AND CORRECTIONAL FACILITY AUTHORITY,

                                             Defendants - Appellees.


Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling. Frederick P. Stamp, Jr.,
District Judge. (CA-03-84)


Submitted:   March 24, 2006                 Decided:   March 30, 2006


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Peter M. Suwak, Washington, Pennsylvania, for Appellant. David L.
Wyant, BAILEY & WYANT, P.L.L.C., Wheeling, West Virginia; Chad M.
Cardinal, WV REGIONAL JAIL & CORRECTIONAL FACILITY AUTHORITY,
Charleston, West Virginia, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                               2
PER CURIAM:

     Tammy R. Sabo appeals the district court’s order granting

summary judgment to the defendants on her claim of deliberate

indifference to her medical needs under 42 U.S.C. § 1983 and on her

state law claims.     We have reviewed the record and find no

reversible error.   Accordingly, we affirm substantially on the

reasoning of the district court.     See Sabo v. Canterbury, No.

5:03CV84 (N.D. W. Va. June 16, 2005).      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                          AFFIRMED




                                3